
	

113 HR 845 IH: Saving High-Tech Innovators from Egregious Legal Disputes Act of 2013
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 845
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. DeFazio (for
			 himself and Mr. Chaffetz) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 29 of title 35, United States Code, to
		  provide for the recovery of patent litigation costs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saving High-Tech Innovators from Egregious Legal Disputes
			 Act of 2013.
		2.Recovery of
			 litigation costs
			(a)AmendmentChapter 29 of title 35, United States Code,
			 is amended by inserting after section 285 the following new section:
				
					285A.Recovery of
				litigation costs
						(a)In
				generalIn an action
				involving the validity or infringement of a patent—
							(1)a party asserting invalidity or
				noninfringement may move for judgment that the adverse party does not meet at
				least one of the conditions described in subsection (d);
							(2)not later than 90 days after a party has
				moved for the judgment described in paragraph (1), the adverse party shall be
				provided an opportunity to prove such party meets at least one of the
				conditions described in subsection (d);
							(3)as soon as practicable after the adverse
				party has been provided an opportunity to respond under paragraph (2), but not
				later than 120 days after a party has moved for the judgment described in
				paragraph (1), the court shall make a determination whether the adverse party
				meets at least one of the conditions described in subsection (d); and
							(4)notwithstanding section 285, the Court
				shall award the recovery of full costs to any prevailing party asserting
				invalidity or noninfringement, including reasonable attorney’s fees, other than
				the United States, upon the entry of a final judgment if the court determines
				that the adverse party did not meet at least one of the conditions described in
				subsection (d), unless the court finds that exceptional circumstances make an
				award unjust.
							(b)Bond
				requiredAny party that fails
				to meet a condition under subsection (a)(3) shall be required to post a bond in
				an amount determined by the court to cover the recovery of full costs described
				in subsection (a)(4).
						(c)Timing and
				effect of pending motionWith
				respect to any motion made pursuant to subsection (a)(1) the following
				applies:
							(1)In the case of a motion that is filed
				before the moving party’s initial disclosure are due—
								(A)the court shall
				limit any discovery to discovery that is necessary for the disposition of the
				motion; and
								(B)the court may
				delay issuing any scheduling order until after ruling on the motion.
								(2)In the case of a
				motion that is filed after the moving party’s initial disclosures are due the
				court may delay ruling on the motion until after the entry of final
				judgment.
							(3)In the case of a
				motion that is filed after the entry of final judgment, any such motion must be
				combined with a motion for fees to the prevailing party.
							(d)Condition
				definedFor purposes of this
				section, a condition means, with respect to the party alleging
				infringement, any of the following:
							(1)Original
				inventorSuch party is the
				inventor, a joint inventor, or in the case of a patent filed by and awarded to
				an assignee of the original inventor or joint inventor, the original assignee
				of the patent.
							(2)Exploitation of
				the patentSuch party can
				provide documentation to the court of substantial investment made by such party
				in the exploitation of the patent through production or sale of an item covered
				by the patent.
							(3)University or
				technology transfer organizationSuch party is—
								(A)an institution of
				higher education (as that term is defined in section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001); or
								(B)a technology
				transfer organization whose primary purpose is to facilitate the
				commercialization of technology developed by one or more institutions of higher
				education.
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 29 of
			 title 35, United States Code, is amended by inserting after the item relating
			 to section 285 the following new item:
				
					
						285A. Recovery of litigation costs for
				patent.
					
					.
			(c)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to any action involving the validity or infringement of a patent
			 for which a complaint is filed on or after the date of the enactment of this
			 Act.
			
